Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s remarks/amendments of claims 1-12 in the reply filed on August 10th, 2022 is acknowledged. Claims 1-2 and 4 have been amended. New Claim 16 has been added. Claims 13-15 have been withdrawn.  Claims 1-16 are pending.
Action on merits of claims 1-12 and 16 as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Heo (US 2016/0043341, hereinafter as Heo ‘341) in view of Lee (US2016/0079325, hereinafter as Lee ‘325).
Regarding Claim 1, Heo ‘341 teaches a light-emitting display device comprising: 
a plurality of first electrodes (Fig. 2, (250/252); [0052]) spaced apart from each other over a substrate (210); 
a bank (Fig. 2, (270/274); [0052]) to overlap an area between the first electrodes and an edge of each of the first electrodes; 
a bank recess (see Fig. 2, [0084]) provided in the bank at the area between the first electrodes; 
an organic layer (Fig. 2, (260/262); [0084]) over the first electrodes and the bank, the organic layer being discontinuous between the upper part of the bank and the bank recess; and 
a second electrode (290/292; [0085]) over the organic layer.  
Thus, Heo ‘341 is shown to teach all the features of the claim with the exception of explicitly the limitations: “a hard mask pattern comprising a first part positioned at an upper part of the bank surrounding the bank recess and a second part horizontally extended from the first part to partially overlap the bank recess”.
However, Lee ‘325 teaches a hard mask pattern (or partition wall, Fig. 3, (170); [0059]) comprising a first part positioned at an upper part of the bank surrounding the bank recess and a second part horizontally extended from the first part to partially overlap the bank recess (see Fig. 3). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Heo ‘341 by having a hard mask pattern comprising a first part positioned at an upper part of the bank surrounding the bank recess and a second part horizontally extended from the first part to partially overlap the bank recess in order to enhance an aperture ratio, image quality, and lifetime of the display device (see para. [0011] and [0062]) as suggested by Lee ‘325.

Regarding Claim 2, Heo ‘341 teaches the bank recess has a cross shape among four adjacent subpixels and continuously extends along a first line along emissive portions arranged in one direction and a second line along emissive portions arranged crossing the first line (SP1 and SP2; see Fig. 2; [0054]).  
Furthermore, it has been held to be within the general skill of a worker in the art to have the bank recess has a cross shape among four adjacent subpixels and continuously extends along a first line along emissive portions arranged in one direction and a second line along emissive portions arranged crossing the first line on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 3, Heo ‘341 teaches a width of the bank recess (w2; [0084]) is less than a distance between the first electrodes (250/252) of adjacent subpixels.  

Regarding Claim 4, Lee ‘325 teaches the first part of the hard mask pattern (170) abuts the upper part of the bank (161) and

Regarding Claim 5, Lee ‘325 teaches the organic layer (Fig. 3, (145); [0050]) is formed on the hard mask pattern (170) and is not formed at a sidewall of the bank recess at which the hard mask pattern and the bank recess overlap each other (see Fig. 3).  

Regarding Claim 16, Lee ‘325 teaches the second electrode (142; [0050]) is directly in contact with a sidewall of the bank recess (see Fig. 3).

Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Heo ‘341 and Lee ‘325 as applied to claim 1 above, and further in view of Heo (US 2019/0165062, hereinafter as Heo ‘062).
Regarding Claim 6, Heo ‘341 and Lee ‘325 are shown to teach all the features of the claim with the exception of explicitly the limitations: “the organic layer is spaced apart from an organic layer material provided over a lower part of the bank recess”.  
However, Heo ‘062 teaches the organic layer (Fig. 18, (124); [0061]) is spaced apart from an organic layer material provided over a lower part of the bank recess (BH; [0070]).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Heo ‘341 and Lee ‘325 by having the organic layer is spaced apart from an organic layer material provided over a lower part of the bank recess in order to provide a high luminance and ultra-high resolution (e.g. color viewing angle and the intensity) display device (see para. [0063] and [0092]) as suggested by Heo ‘062.

Regarding Claim 7, Heo ‘062 teaches the second electrode (125; [0091]) is continuously provided from an upper part of the organic layer (124) on the hard mask pattern to the sidewall of the bank recess (BH) and a lower part of the bank recess (BH).  

Regarding Claim 8, Heo ‘062 teaches a bank edge portion overlapping with the first electrode (119; [0079]) has a first angle with respect to a surface of the substrate, 40Attorney Docket No.: 6655-0780PUS1 a sidewall of the bank recess has a second angle with respect to the surface of the substrate, and the second angle is closer to 90 degrees than the first angle (see Fig. 18).  

Regarding Claim 9, Heo ‘341 teaches the bank recess is extended over a central part of the bank (270/274) (see Fig. 5D).  
Furthermore, it has been held to be within the general skill of a worker in the art to have the bank recess is extended over a central part of the bank on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 10, Heo ‘341 teaches the bank recess has a step having a depth of approximately 5000 A or more from the upper part of the bank (see para. [0077]).  
Furthermore, it has been held to be within the general skill of a worker in the art to have depth of approximately 5000 A or more of a step on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 11, Heo ‘062 teaches a bank material having a first height between the bank recess (BH) and the substrate (see Fig. 18; [0080]).  

Regarding Claim 12, Heo ‘062 teaches a bank body portion provided around the bank recess (BH), the bank body portion having a second height greater than the first height, and a bank overlap portion connected to the bank body portion to overlap each first electrode (119) (see Figs. 16 and 18).

Response to Arguments
Applicant’s arguments with respect to claims 1-12 and 16, filed on August 10th, 2022, have been considered but are moot in view of the new ground of rejection.

Interviews After Final
Applicants note that an interview after a final rejection is permitted in order to place the application in condition for allowance or to resolve issues prior to appeal. However, prior to the interview, the intended purpose and content of the interview should be presented briefly, preferably in writing.  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP § 714.13

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Dzung Tran whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Supervisor Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DZUNG TRAN/
Primary Examiner, Art Unit 2829